No. 99-40985
                                  -1-

                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 99-40985
                          Conference Calendar



UNITED STATES OF AMERICA,

                                            Plaintiff-Appellee,

versus

PAUL HUTCHINS,

                                            Defendant-Appellant.

                         --------------------
            Appeal from the United States District Court
                  for the Eastern District of Texas
                           USDC No. 99-40985
                         --------------------
                             April 13, 2000

Before WIENER, DeMOSS and PARKER, Circuit Judges.

PER CURIAM:*

     Having entered a conditional guilty plea to unlawful

possession of a machine gun in violation of 18 U.S.C.

§ 922(o)(1), Paul Hutchins appeals the district court’s denial of

his motion to suppress evidence.    Hutchins argues that his wife,

Kimberley Hutchins, lacked authority to authorize searches of

their home and of a storage facility rented in Paul Hutchins’

name.    Based on the evidence presented at the suppression

hearing, we find no error in the district court’s determination

that Kimberley Hutchins had the authority to consent to both

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 99-40985
                                -2-

searches.   United States v. Tellez, 11 F. 3d 530, 532 (5th Cir.

1993).

    AFFIRMED.